DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/28/2022 has been entered.
 
Response to Amendment
This is in response to applicant’s amendment/response filed on 11/28/2022, which has been entered and made of record.  Claims 1, 4-5, 8-9, 12-20 are pending in this instant application. Claims 1 and 20 are amended.

Response to Arguments
Applicant's arguments filed in the response of 10/28/2022, with regards to claims 1, and 20 have been fully considered but they are not persuasive.
Applicant primarily argues –

	Upon amendment, the applicant respectfully submits that, in amended claim 1, for each of the one or more forming surfaces, the processor determines “whether the forming surface is in contact with or included in an interference range of the three-dimensional region”, so as to specify “whether the forming surface is interfering with the three-dimensional region”. Then, in a case where “the one or more of the forming surfaces that interfere(s) with the three-dimensional region constitute(s) a flat surface of the three-dimensional shape” or “there is no forming surface that interferes with the three-dimensional region”, the processor determines that “the size of the three-dimensional region has reached the size necessary for reproduction of the property of the portion of the three-dimensional shape”. Since the determination or setting of “designated resolution” taught by Yamada is unrelated to the determination of whether the forming surfaces interfere with the three-dimensional region or constitute a flat surface of the three-dimensional shape, Yamada apparently fails to teach or disclose the features “the one or more of the forming surfaces that interfere(s) with the three-dimensional region constitute(s) a flat surface of the three-dimensional shape” or “there is no forming surface that interferes with the three-dimensional region” as recited in amended claim 1.

Examiner disagrees with arguments made by applicant and conclusions drawn therefrom. In response, the Examiner respectfully points out that because applicant has the opportunity to amend the claims during prosecution, giving a claim its broadest reasonable interpretation (BRI) will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified [ In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 321 (Fed. Cir. 1989). (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.”); < In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969)].
Examiner disagrees that, the determination or setting of “designated resolution” taught by Yamada is unrelated to the determination of whether the forming surfaces interfere with the three-dimensional region or constitute a flat surface of the three-dimensional shape based on the following: 
In fig. 4 and ¶0071, Yamada discloses that a cell is a cube having boundary planes orthogonal to one another. An area occupying a space is represented by a hierarchical structure by the cells, the number of divisions or resolution. Accordingly, the object in the entire space is represented by stacking cells of difference sizes. Yamada also discloses that space division is carried out based on a corrected octree. In the octree representation, i.e., the space division by the octree, a reference cube 13 including a target cube (object) is divided into eight parts (A), and 8-division processing is recursively repeated in a manner of (B), (C) and (D) until a cube is completely included in each area or excluded, (¶0070). 
In the shape data dividing step (B), boundary and internal physical quantities are converted from the external data 13 into the following substance data 14 (V-CAD data). The shape data is represented strictly (e.g., in the case of a plane, it can be reconstructed by included 3 points) or approximately within designated tolerance (threshold designated with respect to position, tangent, normal, curvature and connectivity with adjacent portions thereof). In the shape data dividing step (B) of the invention, until representation by a breaking point on a ridge line is assured, re-division is carried out to satisfy a normal, main curvature or continuity. Strict representation is made up to quadratic curved surface, and a free curved surface is approximately represented by an in-cell curved surface based on a plane or a quadratic curved surface, (¶0072-73). In ¶0077 Yamada discloses, ...necessary and sufficient points and a cell ridge line are discovered in a defined range if a representation formula of the external data is known. 
Re-division of a target place is carried out until designated resolution is satisfied on a boundary (surface) portion, or a changing rate of a value of an analysis result (stress, distortion, pressure flow velocity or the like) owned by each. cell does not exceeds a designated threshold), (¶0078). In the V-CAD, node information or a value of a result is held on a lowermost layer in Euler manner. In order to set minimum resolution as large as possible in re-division, a method is defined for deciding a threshold (tolerance) regarding each of a position of a boundary, continuity of normal or tangent, and continuity of curvature, (¶0081)
 Examples of the variable value may include stress (symmetrical tensile amount (6 variables)), distortion (symmetrical tensile (6 variables)), a flow velocity, a pressure, a temperature and the like. When a difference exceeding a pre-designated permissible value between adjacent internal cells in the process of simulation occurs in variable values, the above-described re-division by octree is automatically carried out until the difference is contained within the permissible value, ¶0084.
	Based on all the disclosure cited above, limitation, wherein the forming surface that is in contact with or included in an interference range of the three-dimensional region is specified as interfering with the three-dimensional region, is indeed taught in Yamada [specifically see “range” in ¶0077, “threshold” in ¶0072, ¶0078, ¶0081]. 

See detailed rejection below.



 	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
Claim(s) 1, 9, 12-18, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada et al. (2005/0075847; hereinafter Yamada)
Regarding claim 1, Yamada discloses a three-dimensional shape data processing apparatus (fig. 1, fig. 2, abstract) comprising:
a processor (fig. 1, unit 5) configured to divide a three-dimensional space including a three- dimensional shape constituted by one or more forming surfaces, which are flat surfaces or curved surfaces or include both flat surfaces and curved surfaces, into a plurality of three-dimensional regions each having a predetermined size (fig. 2, steps S1, S2, S0 in combination; an external data entering step (A), a shape data dividing step (B) and a physical quantity dividing step (C); In the shape data dividing step (B), the external data 12 is divided into cubic shape cells 13. In the physical quantity dividing step (C), the physical quantity of the object 1 is divided into different physical quantity cells 13' for each physical quantity based on octree division, and each physical quantity is stored for each physical quantity cell, ¶0061-0063.
The external data 12 entered from the extexernal unit is polygon data representing a polyhedron, data representing a tetrahedron or hexahedron element used for a finite element method, curved surface data used for a three-dimensional CAD or a CG tool, or data representing a surface of another cube by information containing a partial plane or curved place, ¶0068.
..the object in the entire space is represented by stacking cells of difference sizes, ¶0070-0071, fig. 3),
 specify, for each of the three-dimensional regions, one or more of the forming surfaces that interfere(s) with the three-dimensional region (in the shape data dividing step (B) and the physical quantity dividing step (C), each divided cell 13 is separated into an internal cell 13a positioned inside the object, and a boundary cell 13b including a boundary face, fig. 4, units 13b, ¶0074; Fig. 4 is understood specifying the forming surfaces that interfere(s) with the three-dimensional region – ¶0044
It is because its internal boundary can be represented indirectly as a line of intersection of a boundary represented by breaking points 15 owned by an adjacent boundary cell – ¶0079), 
 	wherein the forming surface that is in contact with or included in an interference range of the three-dimensional region is specified as interfering with the three-dimensional region (In the shape data dividing step (B), boundary and internal physical quantities are converted from the external data 13 into the following substance data 14 (V-CAD data). The shape data is represented strictly (e.g., in the case of a plane, it can be reconstructed by included 3 points) or approximately within designated tolerance (threshold designated with respect to position, tangent, normal, curvature and connectivity with adjacent portions thereof). In the shape data dividing step (B) of the invention, until representation by a breaking point on a ridge line is assured, re-division is carried out to satisfy a normal, main curvature or continuity. Strict representation is made up to quadratic curved surface, and a free curved surface is approximately represented by an in-cell curved surface based on a plane or a quadratic curved surface, ¶0072-73. In ¶0077 Yamada discloses, ...necessary and sufficient points and a cell ridge line are discovered in a defined range if a representation formula of the external data is known. 
Re-division of a target place is carried out until designated resolution is satisfied on a boundary (surface) portion, or a changing rate of a value of an analysis result (stress, distortion, pressure flow velocity or the like) owned by each. cell does not exceeds a designated threshold), (¶0078). In the V-CAD, node information or a value of a result is held on a lowermost layer in Euler manner. In order to set minimum resolution as large as possible in re-division, a method is defined for deciding a threshold (tolerance) regarding each of a position of a boundary, continuity of normal or tangent, and continuity of curvature, ¶0081.
 Examples of the variable value may include stress (symmetrical tensile amount (6 variables)), distortion (symmetrical tensile (6 variables)), a flow velocity, a pressure, a temperature and the like. When a difference exceeding a pre-designated permissible value between adjacent internal cells in the process of simulation occurs in variable values, the above-described re-division by octree is automatically carried out until the difference is contained within the permissible value, ¶0084. Specifically see “range” in ¶0077, “threshold” in ¶0072, ¶0078, ¶0081), and
redivide each of the three-dimensional regions until a size of the three-dimensional region reaches a size necessary for reproduction of a property of a portion of the three-dimensional shape expressed by one or more of the forming surfaces that interfere(s) with the three- dimensional region (space division is carried out based on a corrected octree. In the octree representation, i.e., the space division by the octree, a reference cube 13 including a target cube (object) is divided into eight parts (A), and 8-division processing is recursively repeated in a manner of (B), (C) and (D) until a cube is completely included in each area or excluded, ¶0070.
..re-division of a target place is carried out until designated resolution is satisfied on a boundary (surface) portion, or a changing rate of a value of an analysis result (stress, distortion, pressure flow velocity or the like) owned by each, ¶0075-0078. Also see ¶0084.
That is, objects of the invention are to provide a method and a device for storing substance data, capable of highly accurately storing substance data integrating a shape and a plurality of physical quantities by a small storage capacity without changing initial V-CAD cell information, thereby enabling a shape, a structure, physical quantity information, and history of an object to be managed in a unified manner, data regarding a series of steps of designing to fabricating, assembling, testing and evaluating to be managed by the same data, and CAD and simulation to be unified –¶0025), 
            wherein the processor is configured to, in a case where a property variation in a range of the one or more of the forming surfaces that interfere(s) with the three- dimensional region falls within a predetermined allowable range, determine that the size of the three-dimensional region has reached the size necessary for reproduction of the property of the portion of the three-dimensional shape expressed by the one or more of the forming surfaces that interfere(s) with the three-dimensional region and stop redivision of the three-dimensional region (In the shape data dividing step (B) of the invention, until representation by a breaking point on a ridge line is assured, re-division is carried out to satisfy a normal, main curvature or continuity. Strict representation is made up to quadratic curved surface, and a free curved surface is approximately represented by an in-cell curved surface based on a plane or a quadratic curved surface, ¶0073.
That is, in the invention, by using a corrected octree for representing the boundary cell 13b, a cell completely included inside is composed of an internal cell 13a (cube) having a largest size, and a cell containing boundary information from the external data 12 is provided as a boundary cell 13b. Each cell 13b is strictly or approximately substituted with breaking points 15 on a 12 ridge lines three-dimensionally or 4 ridge lines two-dimensionally, ¶0075.
The boundary cell 13b is divided by octree until breaking points 15 are obtained enough to reconstruct boundary shape elements constituting a boundary included in the external data 12 (strictly for a curved surface to be analyzed, such as a plane or a quadratic curved surface, and approximately for other boundary shape elements represented by free curved surfaces or discrete point groups), ¶0076.
In other words, re-division of a target place is carried out until designated resolution is satisfied on a boundary (surface) portion, or a changing rate of a value of an analysis result (stress, distortion, pressure flow velocity or the like) owned by each. cell does not exceeds a designated threshold), ¶0078
space division is carried out based on a corrected octree. In the octree representation, i.e., the space division by the octree, a reference cube 13 including a target cube (object) is divided into eight parts (A), and 8-division processing is recursively repeated in a manner of (B), (C) and (D) until a cube is completely included in each area or excluded, ¶0070.
..re-division of a target place is carried out until designated resolution is satisfied on a boundary (surface) portion, or a changing rate of a value of an analysis result (stress, distortion, pressure flow velocity or the like) owned by each, ¶0075-0078. Also see ¶0084.
That is, objects of the invention are to provide a method and a device for storing substance data, capable of highly accurately storing substance data integrating a shape and a plurality of physical quantities by a small storage capacity without changing initial V-CAD cell information, thereby enabling a shape, a structure, physical quantity information, and history of an object to be managed in a unified manner, data regarding a series of steps of designing to fabricating, assembling, testing and evaluating to be managed by the same data, and CAD and simulation to be unified –¶0025
Fig. 4 is understood specifying the forming surfaces that interfere(s) with the three-dimensional region – ¶0044), wherein the processor is configured to, in a case where the one or more of the forming surfaces that interfere(s) with the three-dimensional region constitute(s) a flat surface of the three-dimensional shape or in a case where there is no forming surface that interferes with the three-dimensional region, determine that the size of the three-dimensional region has reached the size necessary for reproduction of the property of the portion of the three-dimensional shape expressed by the one or more of the forming surfaces that interfere(s) with the three-dimensional region and stop redivision of the three-dimensional region (Fig. 4 is understood specifying the forming surfaces that interfere(s) with the three-dimensional region – ¶0044.
..re-division of a target place is carried out until designated resolution is satisfied on a boundary (surface) portion, ¶0078.
by using a corrected octree for representing the boundary cell 13b, a cell completely included inside is composed of an internal cell 13a (cube) having a largest size, ¶0075-0079, fig.4, Internal Cell 13a. - internal cells are stopped from re-dividing.
In the V-CAD, node information or a value of a result is held on a lowermost layer in Euler manner. In order to set minimum resolution as large as possible in re-division, a method is defined for deciding a threshold (tolerance) regarding each of a position of a boundary, continuity of normal or tangent, and continuity of curvature, ¶0081
…until a cube is completely included in each area or excluded – ¶0070.
… determined by pre-designated absolute accuracy (e.g., division is stopped when a cell width becomes 1 µm) – ¶0085).
            Regarding claim 9, Yamada discloses, 9. The three-dimensional shape data processing apparatus according to Claim 1, wherein the processor is configured to dispose a three- dimensional element in one or more of the three-dimensional regions that is(are) involved in reproduction of a property of the three-dimensional shape in accordance with positional relationships between the three-dimensional regions and the forming surfaces (In the shape data dividing step (B) of the invention, until representation by a breaking point on a ridge line is assured, re-division is carried out to satisfy a normal, main curvature or continuity. Strict representation is made up to quadratic curved surface, and a free curved surface is approximately represented by an in-cell curved surface based on a plane or a quadratic curved surface, ¶0073.
That is, in the invention, by using a corrected octree for representing the boundary cell 13b, a cell completely included inside is composed of an internal cell 13a (cube) having a largest size, and a cell containing boundary information from the external data 12 is provided as a boundary cell 13b. Each cell 13b is strictly or approximately substituted with breaking points 15 on a 12 ridge lines three-dimensionally or 4 ridge lines two-dimensionally, ¶0075.
The boundary cell 13b is divided by octree until breaking points 15 are obtained enough to reconstruct boundary shape elements constituting a boundary included in the external data 12 (strictly for a curved surface to be analyzed, such as a plane or a quadratic curved surface, and approximately for other boundary shape elements represented by free curved surfaces or discrete point groups), ¶0076.
In other words, re-division of a target place is carried out until designated resolution is satisfied on a boundary (surface) portion, or a changing rate of a value of an analysis result (stress, distortion, pressure flow velocity or the like) owned by each. cell does not exceeds a designated threshold), ¶0078
space division is carried out based on a corrected octree. In the octree representation, i.e., the space division by the octree, a reference cube 13 including a target cube (object) is divided into eight parts (A), and 8-division processing is recursively repeated in a manner of (B), (C) and (D) until a cube is completely included in each area or excluded, ¶0070.
..re-division of a target place is carried out until designated resolution is satisfied on a boundary (surface) portion, or a changing rate of a value of an analysis result (stress, distortion, pressure flow velocity or the like) owned by each, ¶0075-0078. Also see ¶0084.
That is, objects of the invention are to provide a method and a device for storing substance data, capable of highly accurately storing substance data integrating a shape and a plurality of physical quantities by a small storage capacity without changing initial V-CAD cell information, thereby enabling a shape, a structure, physical quantity information, and history of an object to be managed in a unified manner, data regarding a series of steps of designing to fabricating, assembling, testing and evaluating to be managed by the same data, and CAD and simulation to be unified –¶0025
Fig. 4 is understood specifying the forming surfaces that interfere(s) with the three-dimensional region – ¶0044
Here re-division is understood as disposing finer three- dimensional element (e.g. B-D in fig. 3) in one or more of the three-dimensional regions (e.g. A in fig. 3) that is(are) involved in reproduction of a property (e.g. internal, boundary, salient point, breaking point, curvature, plane) of the three-dimensional shape in accordance with positional relationships (e.g. internal or boundary etc.) between the three-dimensional regions and the forming surfaces. See figs. 3-5).
            Regarding claim 12, Yamada discloses, the three-dimensional shape data processing apparatus according to Claim 9, wherein the processor is configured to dispose the three- dimensional element in one or more of the three-dimensional regions whose redivision has been stopped in a case where a reference point preset in the one or more of the three- dimensional regions whose redivision has been stopped is located inside the three-dimensional shape (8-division processing is recursively repeated in a manner of (B), (C) and (D) until a cube is completely included in each area or excluded – ¶0070. Preset reference point is understood as stopping condition described in ¶0085, e.g., pre-designated absolute accuracy, minimum necessary resolution (degree of detail) etc.).
            Regarding claim 13, Yamada discloses, the three-dimensional shape data processing apparatus according to Claim 9, wherein the processor is configured to perform recursive processing for recursively performing, for each of three- dimensional regions obtained by redividing the three- dimensional regions, the processing for specifying one or more of the forming surfaces that interfere(s) with the three-dimensional region and the processing for disposing the three-dimensional element in the three-dimensional region (see claim 9 above.
In the octree representation, i.e., the space division by the octree, a reference cube 13 including a target cube (object) is divided into eight parts (A), and 8-division processing is recursively repeated in a manner of (B), (C) and (D) until a cube is completely included in each area or excluded – ¶0070).
            Regarding claim 14, Yamada discloses, the three-dimensional shape data processing apparatus according to Claim 13, wherein the processor is configured to, in a case where redivision of the three-dimensional regions is recursively performed, specify, for each of three-dimensional regions obtained by redividing the three-dimensional regions, one or more of the forming surfaces that interfere(s) with the obtained three-dimensional region from among one or more of the forming surfaces that interfere(s) with the redivided three-dimensional region (see rejection of claims 1, 9, 13 above.
In the octree representation, i.e., the space division by the octree, a reference cube 13 including a target cube (object) is divided into eight parts (A), and 8-division processing is recursively repeated in a manner of (B), (C) and (D) until a cube is completely included in each area or excluded – ¶0070.
The cube that is completely included specifies forming surfaces that interfere with the obtained 3d region from among one or more of the forming surfaces that interferes with the redivided 3d region. Alose see ¶0073-0078).
            Regarding claim 15, Yamada discloses, the three-dimensional shape data processing apparatus according to Claim 13, wherein the processor is configured to display a result of the processing for disposing the three-dimensional element every time the recursive processing is performed ( …an output unit (6) for outputting a result of the execution, wherein the external data is divided into cubic shape cells (13) having boundary planes orthogonal to one another by octree division, shape data is stored for each shape cell – ¶0027
The output unit 6 includes, for example a display and a printer, and outputs the stored substance data, and a result of executing the memory program – ¶0059).
            Regarding claim 16, Yamada discloses, the three-dimensional shape data processing apparatus according to Claim 1, wherein the processor is configured to specify one or more of the forming surfaces that interfere(s) with each of the three-dimensional regions by sequentially selecting all of the forming surfaces that constitute the three-dimensional shape, setting, for each of the selected forming surfaces, any one of three-dimensional regions that interfere with the selected forming surface as a reference three-dimensional region, specifying whether or not each of adjacent three- dimensional regions adjacent to the reference three- dimensional region interferes with the selected forming surface, and repeatedly performing, until there is no adjacent three-dimensional region that interferes with the selected forming surface, processing for setting one or more of the adjacent three-dimensional region that interfere(s) with the selected forming surface as a new reference three- dimensional region and specifying whether or not each of adjacent three-dimensional regions adjacent to the new reference three-dimensional region except the adjacent three-dimensional regions whose interference state with the selected forming surface has been already found interferes with the selected forming surface ( In the octree representation, i.e., the space division by the octree, a reference cube 13 including a target cube (object) is divided into eight parts (A), and 8-division processing is recursively repeated in a manner of (B), (C) and (D) until a cube is completely included in each area or excluded – ¶0070.
Thus, as information regarding a shape stored in the cell, the V-CAD data 14 becomes an index indicating a cell position, the number of divisions or resolution indicating a degree of detail in the hierarchy, a pointer indicating an adjacent cell, the number of breaking points, a coordinate value, normal, curvature or the like as occasion demands – ¶0080.
When a difference exceeding a pre-designated permissible value between adjacent internal cells in the process of simulation occurs in variable values, the above-described re-division by octree is automatically carried out until the difference is contained within the permissible value – ¶0084.
With regard to automatic deciding of resolution, in addition to the above-described method using requirements limited by the shape or using the difference in physical quantities between the adjacent cells, there is a method using requirements determined by a memory or a calculation time and determined by pre-designated absolute accuracy (e.g., division is stopped when a cell width becomes 1 µm) and, in this method, when any one of these requirements is satisfied, the space octree division is stopped. Accordingly, representation having minimum necessary resolution (degree of detail) is achieved, making mounting more practical – ¶0085.
            Since the method of fig. 2 is recursively run (¶0070), and all surface data of 3D shape is entered in data entering steps S0 and S2 (¶0068-0069), sequential selection of all the forming surfaces that constitute the three-dimensional shape is understood undertaken in method of fig. 2.
Now, since V-CAD data 14 becomes an index indicating a cell position (¶0080), which is understood as a reference three-dimensional region, having a pointer indicating an adjacent cell, understood as meeting limitation, specifying whether or not each of adjacent three- dimensional regions adjacent to the reference three- dimensional region interferes with the selected forming surface.
Recursion of method of fig. 2 (¶0070) also meets limitation, “repeatedly performing, until there is no adjacent three-dimensional region that interferes with the selected forming surface,”
            Limitation, new reference three- dimensional region, is nothing but the index indicating a cell position (¶0080) for the next iteration.
Limitation ‘except the adjacent three-dimensional regions whose interference state with the selected forming surface’ is understood met in until complete crossing of boundary elements – ¶0079).
            Regarding claim 17, Yamada discloses, the three-dimensional shape data processing apparatus according to Claim 1, wherein the processor is configured to set an interference range for a reference point of each of the three-dimensional regions so that the interference range includes a reference point of an adjacent three-dimensional region and specify one or more of the forming surfaces that interfere(s) with the set interference range as one or more of the forming surfaces that interfere(s) with the three-dimensional region (…a cell ridge line are discovered in a defined range if a representation formula of the external data is known. – ¶0077.
The shape data is represented strictly (e.g., in the case of a plane, it can be reconstructed by included 3 points) or approximately within designated tolerance (threshold designated with respect to position, tangent, normal, curvature and connectivity with adjacent portions thereof) – ¶0072
It is because its internal boundary can be represented indirectly as a line of intersection of a boundary represented by breaking points 15 owned by an adjacent boundary cell – ¶0079.
Discovering cell ridge line in a defined range (¶0077) is understood ascertained from a reference point).
            Regarding claim 18, Yamada discloses, the three-dimensional shape data processing apparatus according to Claim 1, wherein the processor is configured to associate, with each of the three-dimensional regions, an attribute value indicative of an attribute of at least one of the forming surface and a space related to the three-dimensional region (The internal cell has one kind of a physical property value as an attribute, and the boundary cell has two kinds of physical property values of the inside and outside of the object – ¶0021
            In short, according to the present invention, since not only the shape but also the physical attribute of the object can be stored and represented … - ¶0039.
Fig. 4 shows association with each of the three-dimensional regions, an attribute value (e.g. boundary cell, breaking point, salient point, internal cell) indicative of an attribute of at least one of the forming surface and a space related to the three-dimensional region).
            Regarding claim 20, Yamada discloses, a non-transitory computer readable medium storing a program causing a computer to execute a process for three- dimensional shape data processing (¶0034, ¶0061 and claim 9).
            Regarding rest of the CRM claim 20, although wording is different, the material is considered significantly similar to that of claim 1 discussed above.
 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Inversin (11,030,820).
 Regarding claim 4, Yamada discloses the three-dimensional shape data processing apparatus according to Claim 1, wherein the processor is configured to, in a case where variance of normal See claims 1-3 above.
The shape data is represented strictly (e.g., in the case of a plane, it can be reconstructed by included 3 points) or approximately within designated tolerance (threshold designated with respect to position, tangent, normal, curvature and connectivity with adjacent portions thereof) – ¶0072.
as information regarding a shape stored in the cell, the V-CAD data 14 becomes an index indicating a cell position, the number of divisions or resolution indicating a degree of detail in the hierarchy, a pointer indicating an adjacent cell, the number of breaking points, a coordinate value, normal, curvature or the like as occasion demands, ¶0080, ¶0082-0084).
Although likely that Yamada’s Normal in ¶0072, is a normal vector, however, an explicit mention thereof is not found.
However, Inversin discloses that flatness of a surface is vermined when normal vectors on a point of the surface is within a threshold deviation (Col. 3, lines 45-63).
Therefore, it would have been obvious for a person having ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Inversin into the invention of Yamada to obtain the claimed features, because, it is a well-known method in art. Also, this is achieved by combining prior art elements according to known methods to yield predictable results.
Claims 5, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Zeng et al. (WO 2020246993, hereinafter Zeng).
            Regarding claims 5 and 8 Yamada discloses, the three-dimensional shape data processing apparatus according to Claims 1 and 4 respectively, wherein the processor is configured to, in a case where at least one of a property concerning the forming surface(s), a property concerning the three-dimensional region, and properties concerning the forming surface(s) and the three- dimensional region meets a predetermined redivision stop condition, stop redivision of the three-dimensional region (see claim 1 rejection above. With regard to automatic deciding of resolution, in addition to the above-described method using requirements limited by the shape or using the difference in physical quantities between the adjacent cells, there is a method using requirements determined by a memory or a calculation time and determined by pre-designated absolute accuracy (e.g., division is stopped when a cell width becomes 1 .mu.m) and, in this method, when any one of these requirements is satisfied, the space octree division is stopped. Accordingly, representation having minimum necessary resolution (degree of detail) is achieved, ¶0085).
            Yamada is not found disclosing explicitly about stopping redivision of the three-dimensional region even in a situation where redivision of the three- dimensional region is necessary.
However, Zeng discloses, a voxel size corresponding to a simulation resolution may be set by a user and/or may be different than a resolution achievable in a 3D manufacturing procedure or by a printer (¶0008).
Therefore, it would have been obvious for a person having ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Zeng into the invention of Yamada to obtain, stop redivision of the three-dimensional region even in a situation where redivision of the three- dimensional region is necessary, which is achieved by combining prior art elements according to known methods to yield predictable results. This combination would yield higher versatility and user configurability of the overall system.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Tilton et al. (US 2003/0081833, hereinafter Tilton).
Regarding claim 19 Yamada discloses, the three-dimensional shape data processing apparatus according to Claim 1, wherein the processor is configured to perform the processing for redividing the three-dimensional regions.
Yamada is not found disclosing explicitly that the processing for redividing the three-dimensional regions in respective processes performed in parallel. However, Tilton discloses implementing a recursive hierarchical segmentation algorithm on a parallel-computing platform, decreasing computation time (abstract, ¶0033-0034, figs. 4a-4d).
Therefore, it would have been obvious for a person having ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Tilton into the invention of Yamada to obtain, wherein the processor is configured to perform the processing for redividing the three-dimensional regions in respective processes performed in parallel, which is achieved by combining prior art elements according to known methods to yield predictable results. This combination would yield higher efficiency of the overall system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NURUN N FLORA whose telephone number is (571)272-5742. The examiner can normally be reached M-F 9:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NURUN FLORA/Primary Examiner, Art Unit 2619